DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments and remarks, filed 09/06/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 3-29 are currently under examination. Claims 2 and 30 are cancelled.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to GERMANY 102017122160.3, filed 09/25/2017 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Amendment to the Specification
Amendment to the title file on 09/06/2022 has been fully considered and entered.

Interview Statement
Applicant’s summary of the interview on 09/01/2022, has been reviewed and is complete and accurate.
Withdrawn Objections/Rejections
The objections of claims 29 are withdrawn in view of applicant’s arguments (on page 8) and/or amendments.
The claim rejections under 35 USC 112(a) or first paragraph for claim 25 are withdrawn in view of applicant’s arguments (on page 9) and/or amendments.
The claim rejections under 35 USC 112(b) or second paragraph regarding claims 13, 20-28 are withdrawn in view of applicant’s arguments (on page 9) and/or amendments.

Response to Arguments
Applicant’s arguments filed  09/06/2022 regarding claim interpretation and prior art rejections have been fully considered.
Regarding the claim interpretation, the Applicant did not provide any response according the result of the interview of 09/01/2022 during which the Applicant agreed with the presented claim interpretation in the Office Action filed 06/07/2022. Therefore, the claim interpretation being accepted is made of record. 
Applicant amended the independent claims with subject matters not previously presented  that are changing the scope of the claims and therefore are necessitating new grounds of rejections. The examiner is addressing the new subject matters with new references.
Applicant argues (on pages 9-10) that Brennan and other references do not teach the amended limitations for claim 1.
In response, the examiner agrees with the Applicant argument that Brennan does not teach the amended limitations and after full consideration and search is presenting new grounds of rejection including new references to address the new limitations.
Therefore the Applicant’s argument is moot since it is directed to references that are not considered to teach the amended limitations.
Applicant argues (on page 10) regarding claim 29, that the reference of record do not teach the amended limitation.
In response, the examiner agrees with the Applicant argument that Brennan does not teach the amended limitations and after full consideration and search is presenting new grounds of rejection including new references to address the new limitations.
Therefore the Applicant’s argument is moot since it is directed to references that are not considered to teach the amended limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within brackets as followed represents limitation(s) or part(s) thereof  that is/are not taught by the respective reference, which are addressed later in the rejection, e.g., [...Limitation not taught...].

The following rejections are new rejections necessitated by amendment.
Claims 1, 3-5, 16, 18, 20, 21, 25, are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014) and Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978).
Regarding claim 1, Brennan teaches an apparatus with an optical probe combining optical fibers towards a fiber set (Title, abstract and Figs.2A-2B and [0052] probe with an OCT imaging, white illumination and laser therapy 240 directed to fibers 210) sliding within a trocar cannula as similar for endoscopy (Fig.15 and [0085] trocar cannula 1500 for laparoscopy or for “procedure utilizing a similar endoscopic approach” [0085]) therefore teaching the use of the optical probe in an endoscope comprising the optical probe. 
Brennen teaches a first conduction means configured to transmit electromagnetic waves between an illumination for floodlighting means for illuminating a field of view and a distal end of the endoscope in order to illuminate a specimen with a first spotlight (Figs.2A and 2B with “White light illumination” and [0052] “The optical fibers 230 each transmit light from one of a variety of light sources 240, which may provide, e.g., endoillumination for visualization” with “optical fiber 230-3 provides illumination via light from, e.g., a broad-spectrum white light source (e.g., a halogen light)” and fiber set 210 with Fig.3 forward illumination from the tip of the trocar cannula in Fig.15 to illuminate a specimen Fig.7); and a second conduction means configured to transmit electromagnetic waves between a therapy device for treating a therapy area and the distal end of the endoscope  (Figs.2A and 2B with “Laser Therapy Light Source” and [0052] “and/or photocoagulation or tissue ablation for therapeutic treatment” with “optical fiber 230-2 provides therapeutic functionality via light from a laser light source” and fiber set 210 with Fig.3 for forward treatment from the tip of the trocar cannula in Fig.15 with [0076] adjusting treatment spot size to be within the “area under illumination”), a third conduction means is provided which is configured to transmit electromagnetic waves between an optical coherence tomography device by means of which depth information about said area is obtained during treatment of the therapy area and the distal end of the endoscope  (Figs.2A and 2B with “OCT laser light source and OCT engine” and [0052] “OCT imaging and/or biometry for visualization and diagnosis” with “optical fiber 230-1 provides forward-scanning OCT functionality via light from a laser light source” and fiber set 210 with Fig.3 for forward treatment from the tip of the trocar cannula in Fig.15 with [0076] adjusting OCT spot size to be within the “area under illumination” with [0004] “A particular mode of OCT, termed "A-scan," provides one-dimensional axial depth scans of the tissue of interest, thus providing information on the identity, size, and depth of subsurface features. A series of spatially adjacent A-scans (typically lying in a straight line) may be combined to form a two-dimensional reconstructed image of the imaged area (termed a "B-scan"), offering surgeons a visual reconstruction of subsurface features. Likewise, three-dimensional images, termed "C-scans," may be formed by "stacking" multiple B-scans” and [0006] “for measuring relative motion and/or distance of devices during, e.g., surgical procedure”).
[... ...]
and wherein the therapy area is provided within the observation area  ([0064]) with Fig.10C teaching the therapy light axis is centrally placed in regards with the conic beam of the endoillumination for visualization of the treatment region reading on the multi-clad, in particular double-clad fiber, is designed in such a way that the therapy area lies centrally within the observation area. 
Brennan does not specifically teach a fourth conduction means configured to transmit electromagnetic waves between contrast enhancement illumination means and the distal end of the endoscope to illuminate the specimen with a second spotlight forming an observation area, such that the second spotlight is smaller relative to the first spotlight and is provided within the first spotlight, wherein the first and second spotlights have different characteristics with respect to the wavelengths of the electromagnetic waves transmissible through the first and fourth conduction means, as recited in claim 1.
However, Durr teaches within the same field of endeavor of system for endoscopy (Title and abstract) the additional use of lights surrounding the core of a commercial and conventional endoscope (Fig.2 illumination from white light LED sources to the tip of the commercial endoscope via optical fibers) in order to provide additional illumination to the field of view in order to enhance the contrast within the normal view of the tissue (Fig.3 and p.89351F-4 last ¶) improving the detection and observation of the lesions and non-lesions features of the tissues therefore teaching a fourth conduction means configured to transmit electromagnetic waves between contrast enhancement illumination means and the distal end of the endoscope to illuminate the specimen with a second spotlight forming an observation area.
Additionally, Schreckengust teaches within the same field of endeavor of providing illumination to a surgical field (Title and abstract) the directionality of the illumination of the field of view with at least two light sources (abstract “A major surgical light has a plurality of light sources which permit both color and size adjustment of the illumination pattern. Color variation is accomplished by increasing the intensity of a light source of one color value while decreasing the intensity of a light source of another color value. Size adjustment is accomplished by providing two light sources, each casting different diameter light patterns which are superimposed on the work area”) or different light sources with a main light spot from one light source with its corresponding light spot being superimposed by a second light spot from another light source with the second light spot being smaller and within the first light spot (col.2 l.48-65 and Fig. 2 first light source D with large light spot 14 and light source B or A with smaller spot 14’ within spot 14, with the adjustment of the light spot in size and intensity as desired for visual observation ) therefore teaching that the second spotlight is smaller relative to the first spotlight and is provided within the first spotlight in order to adjust the size and intensity of the illumination at the intersecting light spot. 
Additionally, Brennan teaches that the first spotlight is adapted to modify the floodlight white light composition/content according to Fig.6A ([0068]) by adjusting the color mixture of the RGB content of the first light source for the user safety and since Durr is teaching the use of white light LED sources for specific contrast enhancement, one person of ordinary skill in the art would recognize that the first light source from Brennan would be using a modified white light source for safety purpose while using the surrounding unmodified white light sources of Durr to enhance locally the imaging contrast, teaching therefore, wherein the first and second spotlights have different characteristics with respect to the wavelengths of the electromagnetic waves transmissible through the first and fourth conduction means.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan such that the apparatus further comprises: a fourth conduction means configured to transmit electromagnetic waves between contrast enhancement illumination means and the distal end of the endoscope to illuminate the specimen with a second spotlight forming an observation area, such that the second spotlight is smaller relative to the first spotlight and is provided within the first spotlight, wherein the first and second spotlights have different characteristics with respect to the wavelengths of the electromagnetic waves transmissible through the first and fourth conduction means, since one of ordinary skill in the art would recognize that appending extra-light sources with white light LEDs to a conventional endoscope to superimpose illumination to the field of view of the endoscope was known in the art as taught by Durr with the field of view being illuminated by a floodlight of modified RGB light source as taught by Brennan and since adjusting the size of the light spot within the field of view was also known in the art as taught by Schreckengust in order to adjust the size and intensity of the region of interest spot. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and both Durr and Schreckengust teach the surgical observation of a surgery field with medical devices. The motivation would have been to adjust the size and intensity of the light at the region of interest spot and to improve the contrast within the field of view in order to improve the visualization of lesion and non-lesion features within the field of view, as suggested by Durr (Fig.3 and p.89351F-4 last ¶) and Schreckengust (col.2 l.48-65).

Regarding the dependent claims 3-5, 16, 18, 20, 21, 25,  all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Brennan, Durr and Schreckengust.
Regarding claim 3, Brennan teaches characterized in that at least two, preferably three, of the following distal ends are provided within a housing: a distal end of the fourth conduction means, a distal end of the second conduction means, a distal end of the third conduction means, an outer diameter of the housing being configured such that it can be inserted into a working channel of the endoscope (Fig.15 the optical fibers are within the housing and can be advanced within the trocar as similarly advanced for endoscopic procedure as [0052] probe with an OCT imaging, white illumination and laser therapy 240 directed to fibers 210, the probe sliding within a trocar cannula as similar for endoscopy Fig.15 and [0085] trocar cannula 1500 for laparoscopy or for “procedure utilizing a similar endoscopic approach” with [0096] including a camera for position tracking “the camera detects markers located on the probe (e.g., infrared LEDs oriented in a particular configuration) and calculates position and orientation of the probe based on the position of the light points as captured by the camera” therefore looking inside the body as a cystoscope).
Regarding the placement of the additional optical fibers of Durr at the distal end of the endoscope within a housing of the endoscope, one person of ordinary skill in the art would have been found obvious before the effective filling date of the invention to have the additional lights within the housing of an endoscope or with an additional sheath to cover and protect the optical fibers as an arbitrary design consideration since Durr teaches that placing the fourth illumination means do not impair the function of the endoscope to travel within the body of the patient. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr and Schreckengust such that the apparatus further comprises: the following distal ends are provided within a housing: a distal end of the fourth conduction means, since one of ordinary skill in the art would recognize that providing extra-light sources as designed by Durr within the housing of an endoscope would have been a mere design consideration since the placement of those illumination optical fiber along the endoscope do not change the necessary mechanical properties of the endoscope as taught by Durr. The motivation would have been to provide a stable anchoring of the additional illumination for the endoscope design. 
Regarding claim 4, Brennan teaches the first and second conduction means are formed by a multi-clad, in particular double-clad fiber, having a fiber core and at least two cladding glasses, so that these form a first fiber cladding and a second fiber cladding, wherein the first fiber cladding encloses the fiber core and the second fiber cladding encloses the first fiber cladding ([0064] “ the output of a laser therapy source and the output of a broad white-light spectrum (illumination) source are coupled into a single fiber, and only two fibers are required for OCT imaging, endoillumination, and laser therapy--i.e., light from the endoillumination and laser therapy light sources propagate through the same optical fiber and may be simultaneously activated or switched from one function to the other” as first and second conduction means formed as the same optical fiber and [0067] using multi-clad fiber for propagation of endoillumination and lasing light “Specially doped fiber that produces white light by fluorescing or creating stimulated emission at specific wavelengths when excited by a laser source may also be used. This can be accomplished, for example, using multi-clad fiber wherein the excitation or lasing source is propagated in the intermediate cladding and the doped region is concentrated in the fiber core” with multi-clad reads on double-clad optical fiber).
Regarding claim 5, Brennan teaches the fiber core and the at least two cladding glasses each have different refractive indices, and in particular the first fiber cladding has a lower refractive index than the second fiber cladding ([0072] “A double-clad fiber 900 includes an inner core 910, an intermediate cladding 920, and an outer cladding 930. An outer coating or jacket (shown in FIG. 11C) surrounding the outer cladding 930 may be used as a protective layer. Typically both intermediate cladding 920 and outer cladding 930 have indices of refraction lower than that of the inner core 910, and the outer cladding 930 typically has a lower index of refraction than that of inner cladding 920 (although other refractive index profiles are possible)”.
Regarding claim 16, as discussed for claim 3, Brennan teaches the double-clad fiber for carrying the first and second electromagnetic waves with Brennan teaching the placement of the optical fibers related to the different illumination sources being placed acentrically inside the housing (Fig.2B) and the illumination and therapy electromagnetic waves being irradiated from the core and cladding layers parallel to the axis of the housing (Fig.10C and [0073]-[0074]) therefore reading on the multi-clad, in particular double-clad fiber, is provided acentrically inside the housing and the electromagnetic waves coupled out of the housing can be irradiated parallel to the central axis of the housing onto the observation area and/or therapy area. 
Regarding claim 18, Brennan, as discussed in claim 3,  teaches the combined endoillumination for visualization and laser therapy light with the same optical fiber ([0064] “light from the endoillumination and laser therapy light sources propagate through the same optical fiber and may be simultaneously activated or switched from one function to the other”) and the use of a double-clad fiber for conducting the endoillumination within the cladding layer (Fig.10C and [0074] “The light in the outer core of double-clad fiber 900 (e.g., light for endoillumination) passes through double-clad fiber 900 and exits probe tip 1000 through lens 1060, which disperses the light, enlarging the resulting spot size for, e.g., endoillumination”) while using the core for another light propagation such as the therapy laser light as suggested by Brennan ([0064]) with Fig.10C teaching the therapy light axis is centrally placed in regards with the conic beam of the endoillumination for visualization of the treatment region reading on the multi-clad, in particular double-clad fiber, is designed in such a way that the therapy area lies centrally within the observation area as claimed.
Regarding claim 20, Brennan teaches for floodlighting means comprises a first system and that the contrast enhancement illumination means comprises a second system, wherein the first and second systems are different and are selected from at least one of the following systems: an NBI system, an RGB system, a PDD system, and a white light system ([0064] “the output of a broad white-light spectrum (illumination) source”, [0075] “a white-light source 1100 for endoillumination”, and Figs.6A-6B and [0068] for combining RGB light sources for forming a white light source) and Schreckengust as discussed above teaches that the additional light are made for different colors, therefore reading on an NIB system with narrow band light sources in order to adjust the intensity of  different colors within the field of view.
Regarding claim 21, Brennan teaches the use of a red laser, green laser and blue laser for mixing towards providing a white light illumination (Figs.6A-6B and [0068] “mixing the light output of multiple constituent lasers 610 with different wavelengths, e.g. in the red, green, and blue range”) wherein the red, green and blue ranges are implicitly known as natural wavelength ranges such as red 620-750 nm, green 495-570nm and blue 450-495nm which are overlapping the claimed ranges for the RGB system making obvious the teaching of the RGB system comprises a red laser operating in the wavelength range from 600 nm to 699 nm, a green laser operating in the wavelength range from 500 nm to 599 nm, and a blue laser operating in the wavelength range from 400 nm to 499 nm therefore anticipating the claimed ranges.
Regarding claim 25, Brennan as discussed above teaches an illumination beam exiting the RGB system and a therapy beam of exiting the therapy device are coupled into a fiber selected from a single-clad fiber, a dual-clad fiber, and a multi-clad fiber ([0064] “ the output of a laser therapy source and the output of a broad white-light spectrum (illumination) source are coupled into a single fiber, and only two fibers are required for OCT imaging, endoillumination, and laser therapy--i.e., light from the endoillumination and laser therapy light sources propagate through the same optical fiber and may be simultaneously activated or switched from one function to the other” as first and second conduction means formed as the same optical fiber and [0067] using multi-clad fiber for propagation of endoillumination and lasing light “Specially doped fiber that produces white light by fluorescing or creating stimulated emission at specific wavelengths when excited by a laser source may also be used. This can be accomplished, for example, using multi-clad fiber wherein the excitation or lasing source is propagated in the intermediate cladding and the doped region is concentrated in the fiber core”  and Figs.6A-6B and [0068] for combining RGB light sources for forming a white light source), therefore since no interruption structure intervene between the proximal and the distal portion of the endoscope for the therapy light and the endoillumination light, the propagation of both lights is considered homogeneous along the optical fiber, and since the decoupling between the two beam occurs only at the distal end of the optical fiber as considered as the decoupling location (Fig.10C with endoillumination exiting the fiber from the cladding layer and the therapy beam from the core), therefore this is reading on an illumination beam exiting the RGB system and a therapy beam of exiting the therapy device are coupled into a fiber selected from a single-clad fiber, a dual-clad fiber, and a multi-clad fiber in such a way that the therapy beam and the illumination beam exiting the fiber has a homogeneous beam profile at a distance of between 5 and 15 mm from the point of exit from the fiber as claimed.

Claims 7, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014) and Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978) as applied to claims 1 and 20 and further in view of Keiser et al. (2014 Journal of Biomedical Optics 19:080902 30 pages; Pub.Date 2014).
Brennan, Durr and Schreckengust teach an apparatus as set forth above.
Brennan, Durr and Schreckengust do not specifically teach the fiber core has an acceptance angle of 3-9°, and/or in that the first fiber cladding has an acceptance angle of 20-60° as in claim 7.
However, Keiser teaches within the same field of endeavor of optical fiber for use in the biomedical imaging field (Title and abstract) the common use of optical fiber for transmission of electromagnetic waves having acceptance angle within the ranges of 8-21° (p.16 col.1 1st ¶ “NA of these MMFs ranges from 0.2 to 0.48, which corresponds to delivery and acceptance cone half-angles of 8 to 21 deg” and also Fig.21) which range overlap the claimed range therefore teaching the fiber core has an acceptance angle of 3-9°, and/or in that the first fiber cladding has an acceptance angle of 20-60° as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr and Schreckengust such that the apparatus further comprises: the fiber core has an acceptance angle of 3-9°, and/or in that the first fiber cladding has an acceptance angle of 20-60°, since one of ordinary skill in the art would recognize that using a double-clad fiber core for propagating light towards a smaller region that the region illuminated by the endoillumination was known in the art as taught by Brennan and since using optical fiber with acceptance angles ranging between 8 to 21° was also known in the art as taught by Keiser, which range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Keiser both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation for the embodiment would have been to provide limitation for the entrance of specific light orientation and delivery light within a certain region to perform the desired focused imaging and treatment, as suggested by Keiser (p.16 col.1 1st ¶ by relating the acceptance angle to the NA numerical aperture of the optical fiber).
Regarding claim 24, Brennan, Durr and Schreckengust teach an apparatus as set forth above. Brennan, Durr and Schreckengust do not specifically teach a laser beam exits the TGB system  with an opening angle of 20° or more as in claim 24.
However, Keiser teaches within the same field of endeavor of optical fiber for use in the biomedical imaging field (Title and abstract) the common use of optical fiber for transmission of electromagnetic waves having opening angle within the ranges of 8-21° (p.16 col.1 1st ¶ “NA of these MMFs ranges from 0.2 to 0.48, which corresponds to delivery and acceptance cone half-angles of 8 to 21 deg” and also Fig.21) which range overlap the claimed range for the light delivery or opening angle, therefore teaching a laser beam with an opening angle of 20° or more can be decoupled from the RGB system as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr and Schreckengust such that the apparatus further comprises: a therapy beam with a laser beam with an opening angle of 20° or more can be decoupled from the RGB system, since one of ordinary skill in the art would recognize that using a double-clad fiber core for propagating therapy light towards the target region for treatment with an opening angle between 8 and 21° was known in the art as taught by Brennan and since using optical fiber with delivery angles ranging between 8 to 21° was known in the art as taught by Keiser, which range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Keiser both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation for the embodiment would have been to provide limitation for the delivery angle of specific light orientation and delivery light within a certain region to perform the desired focused imaging and treatment, as suggested by Keiser (p.16 col.1 1st ¶ by relating the delivery angle to the NA numerical aperture of the optical fiber).

Regarding claim 28, Brennan, Durr and Schreckengust teach an apparatus as set forth above. Brennan teaches that the first and second conduction means are considered as a double-clad optical fiber such as represented in Fig.10C as discussed above. Brennan teaches also that endoillumination beam is enlarged at the exit by the use of lens to optimize the size of the observation region (Fig.10C and [0074]) therefore increasing the opening angle for the endoillumination from the opening angle provided by the optical fiber itself. Brennan, Durr and Schreckengust do not specifically teach a laser beam exits the fourth and/or second conduction means with an opening angle of more than 20° as in claim 28.
However, Keiser teaches within the same field of endeavor of optical fiber for use in the biomedical imaging field (Title and abstract) the common use of optical fiber for transmission of electromagnetic waves having opening angle within the ranges of 8-21° (p.16 col.1 1st ¶ “NA of these MMFs ranges from 0.2 to 0.48, which corresponds to delivery and acceptance cone half-angles of 8 to 21 deg” and also Fig.21) and as combined with the teaching of Brennan with the addition of lenses which range overlaps the claimed range for the light delivery or opening angle, therefore teaching a laser beam with an opening angle of 20° or more can be decoupled from the first and/or conduction means as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr and Schreckengust such that the apparatus further comprises: a laser beam exits the fourth and/or second conduction means with an opening angle of more than 20°, since one of ordinary skill in the art would recognize that using a double-clad fiber core for propagating therapy light towards the target region for treatment with an opening angle increased with the use of lenses was known in the art as taught by Brennan and since using optical fiber with delivery angles ranging between 8 to 21° was known in the art as taught by Keiser, which range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Keiser both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation for the embodiment would have been to provide limitation for the delivery angle of specific light orientation and delivery light within a certain region to perform the desired focused imaging and treatment, as suggested by Keiser (p.16 col.1 1st ¶ by relating the delivery angle to the NA numerical aperture of the optical fiber).

 Claims 10-11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014) and Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978) as applied to claims 1, 2 and further in view of Duan et al. (2014 IEEE 11th International Symposium on Biomedical Imaging 1397-1400; Pub.Date 2014).
Brennan, Durr and Schreckengust teach an apparatus as set forth above. Additionally, Brennan teaches the means for transmitting the OCT electromagnetic waves provided where the third conduction means has within the housing a mirror and a deflecting device which are configured in such a way, in that the electromagnetic waves of the optical coherence tomography device can be transmitted via the deflecting device to the mirror, and can be irradiated by the mirror through a first opening in a front surface of the housing at least into the observation area (Fig.11B with mirror 1150 for directing the light beam and Fig.3 and deflecting device including prism for furthermore directing the scanning beam for the OCT device through a first opening in a front surface of the housing at least into the observation area. However, Brennan, Durr and Schreckengust do not specifically teach the movable mirror as placed at the distal end of the housing and the deflecting device deflecting the light beam to the movable mirror directing the beam forward as claimed in claim 10.
However, Duan teaches within the same field of endeavor (Title and abstract) a forward-viewing OCT imaging endoscopic device with the use of actuation mechanism of microscanners for OCT within endomicroscopic microscanners (abstract) including a prism and an actuated MEMS mirror along the trajectory of the scanning OCT beam (Figs.2-3 with prism deflecting the OCT light beam on the MEMS mirror actuated to reflected the incident beam between ± 15° from the normal of forward-viewing axis of the endoscope window (Fig.2b)) therefore teaching the third conduction means has at its distal end within the housing a movable mirror and a deflecting device which are configured in such a way, in that the electromagnetic waves of the optical coherence tomography device can be transmitted via the deflecting device to the movable mirror, and can be irradiated by the movable mirror through a first opening in a front surface of the housing at least into the observation area as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr and Schreckengust such that the apparatus further comprises:  the third conduction means has at its distal end within the housing a movable mirror and a deflecting device which are configured in such a way, in that the electromagnetic waves of the optical coherence tomography device can be transmitted via the deflecting device to the movable mirror, and can be irradiated by the movable mirror through a first opening in a front surface of the housing at least into the observation area, since one of ordinary skill in the art would recognize that using at the distal end of the optical fiber a prism for deflecting the OCT light beam towards a movable MEMS scanning mirror directing the forward-viewing/scanning beam was known in the art as taught by Duan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Duan both teach the development of OCT endoscopic device using optical fibers for forward-viewing and scanning capabilities. The motivation for the embodiment would have been to provide forwards imaging capabilities with high resolution and fast 3D imaging capabilities, as suggested by Duan (p1400 col.1 ¶ Conclusion).
Regarding the dependent claims 11, 14, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Brennan, Durr, Schreckengust and Duan.
Regarding claim 11, as discussed above, Duan teaches the forward scanning providing stacks of 2D images to for a 3D image of the target region. Additionally, Brennan teaches that the OCT imaging is performed during the surgical procedures ([0010] “In another aspect, embodiments of the invention feature a method for determining distance between a probe tip and tissue during a surgical procedure. A handpiece having (a) a probe tip insertable into human or animal tissue and disposed at an end thereof, and (b) an optical coherence tomography (OCT) probe connected thereto is provided” and [0080] “For example, the OCT probe may be used for diagnostic purposes (e.g., identifying a suspect tissue sample such as benign or malignant epithelial or dermal tissue growths) while the cryosurgical function may be used for treatment purposes (e.g., destroying the suspect tissue sample or skin lesion)”) therefore reading on the movable mirror is configured in such a way that, during the treatment of the therapy area, it carries out an at least one-dimensional scan through the therapy area as claimed.
Regarding claim 14, Brennan teach a first opening in the housing  (Fig.2B) for the OCT, and Duan teaches as discussed above a forward-viewing OCT imaging endoscopic device with the use of actuation mechanism of microscanners for OCT within endomicroscopic microscanners (abstract) including a deflecting device along the OC beam optical fiber (Figs.2-3 with prism deflecting the OCT light beam on the MEMS mirror arranged obliquely to the a central axis of the housing and actuated to reflected the incident beam between ± 15° from the normal of forward-viewing axis of the endoscope window (Fig.2b) therefore teaching the movable mirror is arranged obliquely to the a central axis of the housing so that the electromagnetic waves which can be radiated through the first opening in the front surface of the housing at least onto the therapy area can be radiated at a predetermined angle to the central axis of the housing as claimed in claim 14.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr, Schreckengust and Duan such that the apparatus further comprises:  the movable mirror is arranged obliquely to the a central axis of the housing so that the electromagnetic waves which can be radiated through the first opening in the front surface of the housing at least onto the therapy area can be radiated at a predetermined angle to the central axis of the housing, since one of ordinary skill in the art would recognize that using at the distal end of the optical fiber a prism for deflecting the OCT light beam towards a movable MEMS scanning mirror directing the forward-viewing/scanning beam was known in the art as taught by Duan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Duan both teach the development of OCT endoscopic device using optical fibers for forward-viewing and scanning capabilities. The motivation for the embodiment would have been to provide forwards imaging capabilities with high resolution and fast 3D imaging capabilities, as suggested by Duan (p1400 col.1 ¶ Conclusion).

Regarding claim 13, Brennan teaches the third conduction means has a fiber  whose distal end is provided acentrically in the interior of the housing (Fig.2A-2B and [0052] optical fiber 230-1). Brennan, Durr and Schreckengust do not specifically teach from which the electromagnetic waves of the optical coherence tomography device can be coupled into the deflecting device as in claim 13. 
Duan teaches within the same field of endeavor (Title and abstract) a forward-viewing OCT imaging endoscopic device with the use of actuation mechanism of microscanners for OCT within endomicroscopic microscanners (abstract) including a deflecting device along the OC beam optical fiber (Figs.2-3 with prism deflecting the OCT light beam on the MEMS mirror actuated to reflected the incident beam between ± 15° from the normal of forward-viewing axis of the endoscope window (Fig.2b)) therefore teaching a fiber from which the electromagnetic waves of the optical coherence tomography device can be coupled into the deflecting device as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr and Schreckengust such that the apparatus further comprises:  a fiber from which the electromagnetic waves of the optical coherence tomography device can be coupled into the deflecting device, since one of ordinary skill in the art would recognize that using at the distal end of the optical fiber a prism for deflecting the OCT light beam towards a movable MEMS scanning mirror directing the forward-viewing/scanning beam was known in the art as taught by Duan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Duan both teach the development of OCT endoscopic device using optical fibers for forward-viewing and scanning capabilities. The motivation for the embodiment would have been to provide forwards imaging capabilities with high resolution and fast 3D imaging capabilities, as suggested by Duan (p1400 col.1 ¶ Conclusion).

Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014),  Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978) and Duan et al. (2014 IEEE 11th International Symposium on Biomedical Imaging 1397-1400; Pub.Date 2014) as applied to claims 1, 3, 10, 11, 14, and further Schmitt et al. (USPN 20060241503 A1; Pub.Date 10/26/2006; Fil.Date 02/10/2006).
Brennan, Durr, Schreckengust and Duan teach an apparatus as set forth above. Additionally Duan teaches the working distance in the forward-viewing OCT of about 3.2 mm (p.1399 col.2 2nd ¶) while Brennan teaches the total observation area by endoillumination is scanned by an optimized spot size of OCT ([0076]-[0077]) wherein the OCT scan is perform in one-dimensional manner ([0004] “A-scan”) therefore reading on the movable mirror is configured in such a way that during the treatment of the therapy area it carries out an at least one-dimensional scan through the housing [...at a distance of 5 - 20 mm from the distal end of the housing...], which scan completely encloses the therapy area and the observation area in one direction.
Brennan, Durr, Schreckengust and Duan do not specifically teach it carries out an at least one-dimensional scan through the housing at a distance of 5 - 20 mm from the distal end of the housing as in claim 12.
However, Schmitt teaches within the same field of endeavor of OCT imaging (Title and abstract) the use of selected lenses for adjusting the waring distance of the OCT ([0045] “In one embodiment, the lenses are selected such that the focal spot size ranges from about 5 to about 40 µm and the working distance ranges from about 0.5 to about 5 cm”) therefore teaching the movable mirror is configured in such a way that during the treatment of the therapy area it carries out an at least one-dimensional scan through the housing at a distance of 5 - 20 mm from the distal end of the housing, which scan completely encloses the therapy area and the observation area in one direction as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr, Schreckengust and Duan such that the apparatus further comprises:  the movable mirror is configured in such a way that during the treatment of the therapy area it carries out an at least one-dimensional scan through the housing at a distance of 5 - 20 mm from the distal end of the housing, which scan completely encloses the therapy area and the observation area in one direction, since one of ordinary skill in the art would recognize that using additional optical lenses to adjust the working distance of the OCT was known in the art as taught by Schmitt. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Duan and Schmitt both teach the development of OCT endoscopic device using optical fibers for forward-viewing and scanning capabilities. The motivation for the embodiment would have been to provide forwards imaging capabilities at specific long working distance, as suggested by Schmitt ([0045] “especially those requiring the probe beam to focus tightly at a long working distance, an external lens assembly can be used in place of the lens and beam deflector integrated into the tip of the optical fiber”).

Regarding claim 15, Brennan teaches the therapy beam formed by the electromagnetic waves for the treatment of the therapy area intersects an illumination beam formed by the electromagnetic waves of the illumination for floodlighting means ([0052] Figs.2A-2B with “endoillumination for visualization, OCT imaging and/or biometry for visualization and diagnosis, and/or photocoagulation or tissue ablation for therapeutic treatment “ each providing illumination through optical fiber with all intersecting area as [0030] with [0095] “ the OCT functionality of probe 1600 may also be activated at the same time as the therapeutic laser to provide real-time feedback on the status and quality of the burn, thereby enabling adaptive control of the therapeutic laser” providing the diagnosis of the treatment and the endoillumination providing the visualization of the treatment region [0068] “White-light laser system 600 may also produce light of multiple colors by mixing the amount of red, green, and blue light. The intensity of each wavelength may be varied in order to alter their respective contributions to the endoillumination light output, e.g., to provide different therapeutic effects, provide improved visualization, or prevent tissue damage. This may enable a surgeon to view tissue under different hues of white light, which is useful in accentuating certain features, e.g., improving the contrast of certain structures (e.g., blood vessels) or stains, and/or causing stains to fluoresce (e.g., ophthalmic use of indocyanine green or tryptan blue)”). 
Brennan, Durr, Schreckengust and Duan do not teach at a distance of between 5 and 15 mm from an outcoupling end of the first and conduction means as in claim 15.
However, Schmitt teaches within the same field of endeavor of OCT imaging (Title and abstract) the use of selected lenses for adjusting the waring distance of the OCT ([0045] “In one embodiment, the lenses are selected such that the focal spot size ranges from about 5 to about 40 µm and the working distance ranges from about 0.5 to about 5 cm”) therefore teaching the movable mirror is configured in such a way that during the treatment of the therapy area it carries out an at least one-dimensional scan through the housing at a distance of 5 - 20 mm from an outcoupling end of the first and conduction means, which scan completely encloses the therapy area and the observation area in one direction as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr, Schreckengust and Duan such that the apparatus further comprises:  the movable mirror is configured in such a way that during the treatment of the therapy area it carries out an at least one-dimensional scan through the housing at a distance of 5 - 20 mm from an outcoupling end of the first and conduction means, which scan completely encloses the therapy area and the observation area in one direction, since one of ordinary skill in the art would recognize that using additional optical lenses to adjust the working distance of the OCT was known in the art as taught by Schmitt. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Duan and Schmitt both teach the development of OCT endoscopic device using optical fibers for forward-viewing and scanning capabilities. The motivation for the embodiment would have been to provide forwards imaging capabilities at specific long working distance, as suggested by Schmitt ([0045] “especially those requiring the probe beam to focus tightly at a long working distance, an external lens assembly can be used in place of the lens and beam deflector integrated into the tip of the optical fiber”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014) and Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978) as applied to claims 1, 3-4 and further in view of Lin et al. (2017 Theranostics 7:3517-3526; internet version Pub.Date 08-18-2017).
Brennan, Durr and Schreckengust teach an apparatus as set forth above.
Brennan, Durr and Schreckengust do not specifically teach a distal end of the multi-clad, in particular double-clad, fiber projects beyond the front surface of the housing.
However, Lin teaches within the same field of endeavor of optical fiber for optical endoscopic diagnostic devices (Title and abstract) a multi-clad optical fiber for illumination (Abstract Fig. with Raman probe protrubing from the housing (Abstract Figure lower  central panel with probe reaching the targeted region for illumination) therefore teaching a distal end of the multi-clad, in particular double-clad, fiber projects beyond the front surface of the housing as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr and Schreckengust such that the apparatus further comprises: a distal end of the multi-clad, in particular double-clad, fiber projects beyond the front surface of the housing, since one of ordinary skill in the art would recognize that having a multi-clad fiber protrubing from its housing front surface was known in the art as taught by Lin. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Lin and Brennan both teach the use of optical fiber for performing at least diagnostic imaging of targeted region of interest. The motivation for the embodiment would have been to provide a closer approach of the optical fiber to the region of interest, as suggested by Lin (abstract Figure).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014) and Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978) as applied to claims 1 and 3, and further in view of Tang et al. (WO 2004023992 A1; Pub.Date 03/25/2004; Fil.Date  09/11/2003).
Brennan, Durr and Schreckengust teach an apparatus as set forth above. Brennan teaches that the housing for the three conduction means is smaller than 2 times the diameter of the OCT probe (Fig.2B)
Brennan, Durr and Schreckengust do not specifically teach. the housing has a diameter in the range of 2 mm or smaller as in claim 19.
However, Tam teaches within the same field of endeavor of endoscopy with OCT (Title and abstract) that the state of the art for small probe including OCT would have an outer diameter for the probe of less than 0.5mm ([0181] “The minimum dimensions that can be realistically achieved are determined. It is possible to achieve a tip diameter between 0.5 and 1 mm using monolithic prisms, but if the side mirror is placed on the drug infusion catheter instead, probes with outer diameter <0.5 mm are possible” when considering the OCT forward-viewing configuration) therefore teaching in view of the design of Brennan that the housing has a diameter in the range of 2 mm or smaller as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr and Schreckengust such that the apparatus further comprises:  the housing has a diameter in the range of 2 mm or smaller, since one of ordinary skill in the art would recognize that sizing the optical fibers for OCT housing less than 0.5 mm was known in the art as taught by Tam and since using such design for additional two optical fibers within the same housing was also known in the art as taught by Brennan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tam and Brennan both teach the use of optical fiber for performing at least diagnostic imaging of targeted region of interest. The motivation for the embodiment would have been to provide a minimal impact when inserted within the tissue as exemplified with the epidural tissue, as suggested by Tam (abstract).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014) and Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978) as applied to claim 1 and further in view of Lindvold et al. (WO 2017137350 A1; Pub.Date 08/17/2017; Fil.Date  02/06/2017).
Brennan, Durr and Schreckengust teach an apparatus as set forth above. Brennan teaches also that the therapy laser is applied for photocoagulation or tissue ablation ([0006] “a fiber-coupled laser for therapeutic applications including but not limited to photocoagulation and tissue ablation”).
Brennan, Durr and Schreckengust do not specifically teach the therapy device has a therapy laser which operates in the following wavelength ranges 400 nm to 10,600 nm as in claim 22.
However, Lindvold teaches within the same field of endeavor of therapy laser via endoscopy (Title and abstract) the treatment of tissue with photocoagulation performed using light within the wavelength range of 350-500 nm (p.19 5th ¶ “The use of blue light for photocoagulation of blood vessels in tumour 102, 104 of the bladder may therefore be unique to the bladder. The high intensity treatment light source 402 may therefore emit light 404 at a wavelength of between 350-500 nm”) which is overlapping the claimed range, therefore teaching a therapy laser which operates in the following wavelength ranges 400 nm to 10,600 nm, in particular 400 nm to 3000 nm, preferably 400 nm, to 2200 nm, in particular preferably at 440 - 460 nm as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr and Schreckengust such that the apparatus further comprises:  a therapy laser which operates in the following wavelength ranges 400 nm to 10,600 nm,  since one of ordinary skill in the art would recognize that using a high power laser for photocoagulation within the wavelength range of 350-500nm was known in the art as taught by Lindvold and since the wavelength range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Lindvold both teach the use of optical fibers for photocoagulation treatment in biomedical applications. The motivation for the embodiment would have been to provide delivery treatment light for photocoagulation within specific regions to perform the desired focused imaging and treatment, as suggested by Lindvold (p.19 5th ¶ “The use of blue light for photocoagulation of blood vessels in tumour 102, 104 of the bladder may therefore be unique to the bladder. The high intensity treatment light source 402 may therefore emit light 404 at a wavelength of between 350-500 nm”).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014) and Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978) and Lindvold et al. (WO 2017137350 A1; Pub.Date 08/17/2017; Fil.Date  02/06/2017) as applied to claims 1 and 22, and further in view of Keiser et al. (2014 Journal of Biomedical Optics 19:080902 30 pages; Pub.Date 2014).
Brennan, Durr, Schreckengust and Lindvold teach a system and method as set forth above.
Brennan, Durr, Schreckengust and Lindvold do not specifically teach a therapy beam with an opening angle of less than 9° as in claim 23.
However, Keiser teaches within the same field of endeavor of optical fiber for use in the biomedical imaging field (Title and abstract) the common use of optical fiber for transmission of electromagnetic waves having opening angle within the ranges of 8-21° (p.16 col.1 1st ¶ “NA of these MMFs ranges from 0.2 to 0.48, which corresponds to delivery and acceptance cone half-angles of 8 to 21 deg” and also Fig.21) which range overlap the claimed range for the light delivery or opening angle, therefore teaching a therapy beam with an opening angle of less than 9° as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr, Schreckengust and Lindvold such that the apparatus further comprises: a therapy beam with an opening angle of less than 9°, since one of ordinary skill in the art would recognize that using a double-clad fiber core for propagating therapy light towards the target region for treatment with an opening angle between 8 and 21° was known in the art as taught by Brennan and since using optical fiber with delivery angles ranging between 8 to 21° was known in the art as taught by Keiser, which range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Keiser both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation for the embodiment would have been to provide limitation for the delivery angle of specific light orientation and delivery light within a certain region to perform the desired focused imaging and treatment, as suggested by Keiser (p.16 col.1 1st ¶ by relating the delivery angle to the NA numerical aperture of the optical fiber).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014) and Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978) as applied to claims 1, 20-21, 25, and further in view of Jelger et al. (2007 OPTICS LETTERS 32:3501-3503; Pub.Date 2007).
Brennan, Durr and Schreckengust teach an apparatus as set forth above.
Brennan, Durr and Schreckengust do not specifically teach the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber, which form the fourth and second conduction means, has a larger acceptance angle than the opening angle of the RGB system and/or the therapy device as in claim 26.
However, Jelger teaches within the same field of endeavor of optical fiber (Title and abstract) the common practice of having the convergence of the incident light beam to the optical fiber opening as presenting the convergence angle or opening angle of the light source device being less than the acceptance angle of the fiber cladding (Fig.2 and p.3502 col.1 1st ¶  acceptance angle of 24°) therefore teaching the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber, which form the first and second conduction means, has a larger acceptance angle than the opening angle of the RGB system and/or the therapy device.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr and Schreckengust such that the apparatus further comprises: the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber, which form the first and second conduction means, has a larger acceptance angle than the opening angle of the RGB system and/or the therapy device, since one of ordinary skill in the art would recognize that adjusting the opening angle/convergence angle of the light source devices as being less than the acceptance/entrance angle of the optical fiber was known in the art as taught by Jelger. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Jelger both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation would have been to provide the delivery of the light beam without the necessity of additional optical elements to refocusing the light source beam on the optical fiber, as suggested by Jelger (p.3502 col.1 1st ¶ “The advantage of employing a skew-angle launching scheme was that no dichroic mirror was needed to couple out the generated laser emission. Instead, a standard highly reflective broadband mirror could be used. This type of pumping arrangement is also much less sensitive to the polarization state of the pump”).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014) and Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978) as applied to claims 1, 20, 21, 25, and further in view of Taylor (2016 The Many Facets of Endoscopy; internet presentation https://slideplayer.com/slide/12652179/ ; Pub.Date 2016).
Brennan, Durr and Schreckengust teach an apparatus as set forth above.
Brennan, Durr and Schreckengust do not specifically teach the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber forming the first and second conduction means, has a length of between 0.5 m and 10 m as in claim 27.
However, Taylor teaches a review within the same field of endeavor of endoscopy (Title) the various lengths for commonly used endoscope device (last page with slides 28, 30 and 53) with gastroscope, colonoscope, enteroscope and bronchoscope with the corresponding lengths with these endoscopes having optical fibers for conducting light beams and therefore teaching these optical fibers having lengths  within the claimed range of 0.5 to 10m therefore teaching the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber forming the first and second conduction means, has a length of between 0.5 m and 10 m as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan as modified by Durr and  Schreckengust such that the apparatus further comprises:  the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber forming the first and second conduction means, has a length of between 0.5 m and 10 m, since one of ordinary skill in the art would recognize that commonly known endoscopes with optical fibers to conduct light beams having working lengths within the 0.5 to 10m ranges were known in the art as taught by Taylor. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Taylor both teach the use of optical fibers for propagating electromagnetic waves for endoscopic applications. The motivation would have been to provide the delivery of the light beam within specific parts of the patient body, as suggested by Taylor (Slides 28, 30 and 53).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014).
Regarding independent claim 29, as discussed above for claim 1, Brennan teaches a system comprising  OCT and light therapy and visualization (Figs. 1 2A-2B as a system) therefore a system for simultaneous observation of an observation area and treatment of a therapy area within the observation area comprising: 
an endoscope (Title, abstract and Figs.2A-2B and [0052] probe with an OCT imaging, white illumination and laser therapy 240 directed to fibers 210 with optical probe sliding within a trocar cannula as similar for endoscopy as with Fig.15 and [0085] trocar cannula 1500 for laparoscopy or for “procedure utilizing a similar endoscopic approach” [0085]),
an illumination device for floodlighting means (Figs.2A and 2B with “White light illumination” and [0052] “The optical fibers 230 each transmit light from one of a variety of light sources 240, which may provide, e.g., endoillumination for visualization” with “optical fiber 230-3 provides illumination via light from, e.g., a broad-spectrum white light source (e.g., a halogen light)” and fiber set 210 with Fig.3 forward illumination from the tip of the trocar cannula in Fig.15);
an therapy device  for treating the therapy area (Figs.2A and 2B with “Laser Therapy Light Source” and [0052] “and/or photocoagulation or tissue ablation for therapeutic treatment” with “optical fiber 230-2 provides therapeutic functionality via light from a laser light source” and fiber set 210 with Fig.3 for forward treatment from the tip of the trocar cannula in Fig.15 with [0076] adjusting treatment spot size to be within the “area under illumination”);
an optical coherence tomography device, by means of which depth information about this area can be obtained during the treatment of the therapy area (Figs.2A and 2B with “OCT laser light source and OCT engine” and [0052] “OCT imaging and/or biometry for visualization and diagnosis” with “optical fiber 230-1 provides forward-scanning OCT functionality via light from a laser light source” and fiber set 210 with Fig.3 for forward treatment from the tip of the trocar cannula in Fig.15 with [0076] adjusting OCT spot size to be within the “area under illumination” with [0004] “A particular mode of OCT, termed "A-scan," provides one-dimensional axial depth scans of the tissue of interest, thus providing information on the identity, size, and depth of subsurface features. A series of spatially adjacent A-scans (typically lying in a straight line) may be combined to form a two-dimensional reconstructed image of the imaged area (termed a "B-scan"), offering surgeons a visual reconstruction of subsurface features. Likewise, three-dimensional images, termed "C-scans," may be formed by "stacking" multiple B-scans” and [0006] “for measuring relative motion and/or distance of devices during, e.g., surgical procedure”); and 
[...a contrast enhancement illumination means...]
a control device by means of which the illumination for floodlighting, [...the contrast enhancement illumination means...], the therapy device and the optical coherence tomography device can be controlled (“Fig.1 PC with driver 150 for processing data including driver for driving the endoillumination device, the OCT device and the light therapy device [0050] “data-acquisition and processing hardware (or "driver") 150 “ and [0052] Each functionality of probe 200 may be controlled by a separate driver (e.g., similar to hardware 150 described above), or a single driver may control all of the functionalities. Such a single driver may have selectable modes, each corresponding to one of the functionalities, that it may switch among at the user's direction”).
Brennan does not specifically teach a contrast enhancement illumination means and the control device by means of which the contrast enhancement illumination means can be controlled, as recited in claim 29.
However, Durr teaches within the same field of endeavor of system for endoscopy (Title ad abstract) the additional use of lights surrounding the core of a commercial and conventional endoscope (Fig.2 illumination from LE source to the tip of the commercial endoscope via optical fibers) in order to provide additional illumination to the field of view in order to enhance the contrast within the normal view of the tissue (Fig.3 and p.89351F-4 last ¶) improving the detection and observation of the lesions and non-lesions features of the tissues therefore teaching a contrast enhancement illumination means. Additionally, Durr teaches that the controller for the illumination of the conventional endoscope is also controlling the light sources corresponding to the contrast enhancement illumination means (Fig.2 and p.89351F-3 1st ¶ 1.2 Custom synchronization electronics) therefore teaching the control device by means of which the contrast enhancement illumination means can be controlled.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Brennan such that the apparatus further comprises: a contrast enhancement illumination means and the control device by means of which the contrast enhancement illumination means can be controlled since one of ordinary skill in the art would recognize that appending extra-light sources to a conventional endoscope to superimpose illumination to the field of view of the endoscope in order to improve the imaging contrast of the endoscopic images was known in the art as taught by Durr. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Durr teach the surgical observation of a surgery field with endoscopes. The motivation would have been to improve the contrast within the field of view in order to improve the visualization of lesion and non-lesion features within the field of view, as suggested by Durr (Fig.3 and p.89351F-4 last ¶).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art found are the combined Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014) and Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978) with the combination of the laser therapy light, the white light illumination propagating along a multi-clad/multi-mode optical fiber along with an OCT probe with the additional color light source with the corresponding optical fiber being placed surround ding the white light illumination means as discussed in claim 1. However, no prior art was found provide any structure to incorporate the propagation of the additional color LED light within the multi-mode optical fiber as claimed in claim 6, in view of the previous structural constraints of parent claims 3 and 5.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 is also objected as directly dependent from claim 8.
The closest prior art found are the combined Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Durr et al. (2014 SPIE BIOS 2014 Proc. of SPIE 8935:89351F-1 - 89351F-6; Pub.Date 2014) and Schreckengust (USPN 4196460; Pat.Date 04/01/1980; Fil.Date 07/14/1978) with the combination of the laser therapy light, the white light illumination propagating along a multi-clad/multi-mode optical fiber along with an OCT probe with the additional color light source with the corresponding optical fiber being placed surround ding the white light illumination means as discussed in claim 1. However, no prior art was found provide any structure to incorporate the propagation of the additional color LED light within the single-clad optical fiber within which both the additional LED lights to enhance visual contrast of the surgery field and the laser therapy light would propagate within as claimed in claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793